DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose or fairly suggest the following in combination with the other claimed limitations and elements: an electric vehicle including a moving base with a seat and a seat back plate, the seat is movable to a retracted position forward from a seating position; the back plate is movable between the seat back position to a lying-down position forward of the seat back position with its back surface facing upward, wherein 1) the seat and back plate are movable independent of each other; or 2) the base has a front and rear base that are movable relative to each other to expand and contract the wheelbase and the seat’s movement is interlocked with the wheelbase expansion and contraction.
The closet prior art includes U.S. Pat. No. 6,340,168 to Woleen which discloses a convertible chair and walker having a pivoting seat and seatback, but does not disclose the rotation of seat and seatback being independent of each other, nor does it associate the movement of the seat with the expansion of its wheelbase. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE CLEMMONS whose telephone number is (313)446-4842.  The examiner can normally be reached on 8-4:30 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303-297-4337.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVE CLEMMONS/Primary Examiner, Art Unit 3618